DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a cover member in claims 3, 13, and 14 (identified as separation cover 3 in the specification), a biasing member in claim 4 (understood to be spring 8 seen in Figure 6B), a restricting portion in claim 4 (identified as 7a1 in the specification), and a holding member in claim 6 (identified as holder 52 in the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 6, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. US 9,272,868 (“Hamada”).
Regarding claim 3, Hamada disclosed a sheet feeding apparatus comprising: 
a stacking portion (10) in which a sheet is stacked; 
a feeding roller (13) configured to feed the sheet stacked in the stacking portion, the feeding roller being movable between a first position separated from the sheet stacked in the stacking portion, and a second position at which the feeding roller abuts on the sheet stacked in the stacking portion and at which the sheet can be fed (see at least Figure 1); 
a conveying roller (14) configured to convey the sheet fed by the feeding roller; 
a separating roller (15) which forms a nip portion by pressing the conveying roller and separates the sheet conveyed by the conveying roller one by one in the nip portion; and 
a cover member (34) which is movable between a third position (Figure 5) to cover a rotation shaft of the separating roller and a fourth position (Figure 6) to expose the rotation shaft of the separating roller, 
wherein the cover member placed in the fourth position may move to the third position along with movement of the feeding roller from the first position to the second position.  
Regarding claim 6, Hamada disclosed a holding member (30) that holds the separating roller, wherein along with movement of the cover member from the fourth position to the third position, the holding member may move to a side of a conveyance path in which the sheet is conveyed (see Figure 4).  
 	Regarding claim 13, Hamada disclosed an image reading apparatus comprising:
 	an image reading portion configured to read an image on a sheet (Figure 1); and a sheet feeding apparatus configured to feed the sheet toward the image reading portion.  The details of the sheet feeding apparatus were detailed above with regard to claim 3.
 	Regarding claim 14, Hamada disclosed an image forming apparatus comprising: an image forming portion (Figure 1) configured to form an image (including using 3); and a sheet feeding apparatus configured to feed a sheet toward the image forming portion, the sheet feeding apparatus detailed above with regard to claim 3.

Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653